DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 3.     Applicants’ amendment and response of 2/1/2021 are acknowledged. Claim 1 has been amended. Claim 3 has been canceled.

Status of the Claims
4.      Claims 1-2and 3-14 are pending in this application. Claim 1 has been amended. Claim 3 has been canceled. 

Terminal Disclaimer
5.     The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,849,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





Rejections Moot
Double Patenting
6.     Rejection of claim 3   on the ground of non-statutory double patenting as being un-patentable over claims 2-4 and 23-37   of co-pending Application No. 15/150537 is moot in view of cancelation of said claim. 

Claim Rejections - 35 USC § 112
7.     Rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is moot in view of cancelation of said claim. 
8.     Rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description is moot in view of cancelation of said claim. 


Claim Rejections - 35 USC § 102
9.     Rejection of claim 3   under 35 U.S.C. 102(a) (2) as being anticipated by Vuorenmaa et al. (US 9,358,218 B2 priority to May 14, 2012) is moot in view of cancelation of said claim. 
Claim Rejections - 35 USC § 103
10.    Rejection of claim 3    under 35 U.S.C. 103 as being un-patentable over Vuorenmaa et al. (US 9,358,218 B2 priority to May 14, 2012) in view of Erikson et al. (US 20080262045A1 filed 5/5/2008 ) and Philippov et al. (US 20130295036 filed 9/18/2012) is moot in view of cancelation of said claim. 

Rejections Withdrawn
Double Patenting
11.     Rejection of claims 1-2 and 4-14   on the ground of non-statutory double patenting as being un-patentable over claims 2-4 and 23-37   of co-pending Application No. 15/150537 is withdrawn in view of applicants’ terminal disclaimer filed 3/1/2021.
          Claim Rejections - 35 USC § 102
12.     Rejection of claim 3   under 35 U.S.C. 102(a) (2) as being anticipated by Vuorenmaa et al. (US 9,358,218 B2 priority to May 14, 2012) is withdrawn in view of applicant’s amendment and response of 2/1/2021.

Claim Rejections - 35 USC § 103
13.    Rejection of claims 1-2 and 4-14    under 35 U.S.C. 103 as being un-patentable over Vuorenmaa et al. (US 9,358,218 B2 priority to May 14, 2012) in view of Erikson et al. (US 20080262045A1 filed 5/5/2008 ) and Philippov et al. (US 20130295036 filed 9/18/2012) is withdrawn in view of applicants’  amendment and response of 2/1/2021.

Rejections Maintained
Claim Rejections - 35 USC § 112
14.     Rejection of claims 1-2 and 4-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is maintained.
.The rejection is as stated below:
     
s 1-2 and 4-14  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating gastroenteritis caused by Clostridium perferingens, does not reasonably provide enablement for preventing  all clinical  or sub-clinical gastroenteritis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
      The amended  claims are drawn to a method for  preventing intestinal disorders, wherein the intestinal disorder is clinical or subclinical gastroenteritis caused by bacteria by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 12% (w/w) resin acids. 
 	 Clinical or subclinical gastroenteritis Gastrointestinal disorders include such conditions as constipation, irritable bowel syndrome, hemorrhoids, anal fissures, perianal abscesses, anal fistulas, perianal infections, diverticular diseases, colitis, colon polyps and cancer. This includes all types of bacterial gastroenteritis.  Several different bacteria are cases of acute bacterial gastroenteritis. Most are transmitted via the fecal-oral route, including contaminated food and water. Transmission has also been shown to occur via fomites, vomitus, and possibly airborne methods. Bacterial gastroenteritis is a disease that is pervasive in both the developing and developed worlds. Sources of bacterial gastroenteritis include Aeromonas Species, Bacillus cereus, Campylobacter Species, Clostridium difficile, Clostridium perfringens, Escherichia coli, Listeria monocytogenes, Plesiomonas shigelloides, Salmonella Species, Shigella Species, Staphylococcus aureus, Vibrio and Vibrio-Like Species, Yersinia enterocolitica and Yersinia pseudotuberculosis, Bacteroides fragilis, Edwardsiella tarda, Escherichia albertii, Klebsiella oxytoca, and Providencia alcalifaciens. and Cryptosporidium clinical gastroenteritis which are the most common causes of disease 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." "The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" (MPEP 2164.03). The MPEP further states that physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
   Nature of the invention: The instant claims are drawn to a method for preventing intestinal disorders, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 12%  (w/w) resin acids. 
Breadth of the claims: The claims encompass methods for preventing of bacterial clinical or subclinical gastroenteritis. Guidance of the specification/ the existence of working examples: The given examples in the specification examples only mention in Clostridium perferingens, methane inhibition and toxin adsorption.  There does not appear to be any teaching preventing clinical intestinal disorders such as constipation, irritable bowel syndrome, hemorrhoids, anal fissures, perianal abscesses, anal fistulas, perianal infections, diverticular diseases, colitis, colon polyps and cancer.
    It is unclear that one of skill in the art could follow these general guidelines and achieve a method for preventing intestinal disorders, i.e., bacterial clinical or subclinical gastroenteritis, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 12%  (w/w) resin acids. 
      This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of  preventing intestinal disorders, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 12%    (w/w)
resin acids. 
When a compound or composition claim is limited by a particular use, in this case a resin acid based composition preventing intestinal disorders; enablement of that claim should be evaluated base on that limitation. See in re Vaeck, 947 F. 2d 488, 495, 20 USPQ 2d 1438, 1444 (Fed Cir, 1991). In the instant case, the applicants’ invention is not enabled for the prevention, amelioration, or treatment of infectious diseases. And one skilled in the art will not be able to make/and or use the invention without undue experimentation.
Rejections Maintained
Claim Rejections - 35 USC § 112
15.     Rejection of claims 1-2 and 4-14  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description   is maintained.
.
The rejection is as stated below:
s  1- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
                “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
      The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:
                “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
     The amended  claims are drawn to a method for  preventing intestinal disorders, wherein the intestinal disorder is clinical or subclinical gastroenteritis caused by bacteria  by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement 
resin acids. 
Neither the specification or the claims all intestinal disorders that can be prevented by the claimed methods. The specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
    An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.   Therefore, the full breadth of the claims fails to meets the written description provision of 35 USC 112, first paragraph.
Applicants’ Arguments
16.      Applicant's arguments filed 2/1/2021  have been fully considered but they are not persuasive. Applicants argue: 
The outstanding Office Action includes two rejections of claims 1-2 and 4-14 under 35 U.S.C. 112(a). The rejections are based on lack of enablement and lack of written description. These two rejections are traversed.
The outstanding Office Action states that “the specification, while enabling for a method of treating gastroenteritis caused by Clostridium perferingens, does not reasonably provide enablement for preventing all clinical or sub-clinical gastroenteritis.” See the outstanding Office Action at page 6. In addition, the outstanding Office Action states: “Neither the specification or the claims all intestinal disorders that can be prevented by the claimed methods.” See the outstanding Office Action at page 12.

As specified in claim 1, the clinical or sub-clinical gastroenteritis is prevented by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof. As set forth in the published application (US 2019/0262411) at, for example, paragraphs [0075] and [0076], gastroenteritis may be caused by various causes in addition to bacteria, including, for example, mycotoxins and stress.
Gastrointestinal homeostasis is a prerequisite for the optimal performance of farm animals. The multi-tasking gut needs to digest the feed, absorb the nutrients, host a balanced microbiota and maintain the epithelial barrier and immune functions. A balanced gut feeds the tissues with energy and nutrients but excludes the invasion and growth of pathogens, thus enabling the good performance of animals. Intestinal ecosystem is constantly challenged in commercial animal production which disturbs the balance and demands energy-consuming epithelial responses such as inflammation. Disturbances in gut milieu lead eventually to reduced profitability of animal farming.
Gastrointestinal inflammation is a defensive response of the immune system to tissue injury. The inflammation may be the result of the deleterious effects of several stressors on the gastrointestinal mucosa. In addition to pathogenic bacteria, other typical sources for gastrointestinal inflammation in animals are, for example, parasites, such as Eimeria spp. and Cryptosporidium, fungal toxins (e.g. DON) and physiological stress (e.g. heat stress, overcrowding or high feed intake). Inflammation of the intestine is a process by which the immune system tries to remove the harmful agents from the tissues and initiate the healing process. Immune cell receptors recognize harmful agents and activate inflammatory pathways, followed by the release of cytokines and recruitment of inflammatory cells. Short-term, acute inflammatory responses are vital for health but, if not controlled, may lead to excessive or prolonged chronic inflammation. In this case, plenty of nutrients are directed to the immune responses at the expense of animal 
Irrespective of the cause of inflammation, degradation of extracellular matrix and basal membrane, the “basement” under intestinal epithelial cells, is an integral part of the inflammation process, allowing leukocyte influx into areas of infection. Collagen and other proteins of extracellular matrix are degraded by enzymes called matrix metalloproteinases (MMP’s). Although MMP’s have a crucial role in the natural defense mechanism, their overexpression may lead to unwanted tissue destruction and inflammatory diseases with dramatic effects on the performance and wellbeing of the animals.
      By preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human, the feed or food supplement may operate broadly against various causes of gastroenteritis, for example by strengthening intestinal mucosal integrity, so that it more effectively prevents, for example, damage caused by bacteria, parasites, mycotoxins, stress and possible other causes of gastroenteritis.
      Thus, the effect of the feed or food supplement is not necessarily caused by or solely caused by the ability of the feed or food supplement to inhibit microorganisms such as Clostridium perfringens, for example. Rather, the resin acids may, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues, reduce the negative effects of inflammation in the intestinal tissue of the animal or human, and thereby prevent gastroenteritis regardless of the cause of the gastroenteritis.
       Further, the prevention of collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues and the subsequent prevention of gastroenteritis is demonstrated in the published application in, for example, Example 5 and paragraph [0144],
      The Examiner’s attention is directed to the enclosed poster by Kolpe et al. (referencing Aguirre et al., 2019. Vet Res 50:15, also attached) which describes a dysbiosis challenge, during which a rye-containing diet caused dysbiosis and relative collagen-degrading activity in the ileum, for example, a form of gastroenteritis that is not 
       In addition, the Examiner’s attention is directed to the enclosed paper by Aguirre et al., Vet Res (2019) 50:15, describing reduced breakdown of collagen, indicating a protective effects of resin acids on intestinal barrier integrity in chickens. For example, Table 5 shows that the resin acid composition reduced T-cell abundance in the intestine, and Fig. 4 shows that resin acids reduced the collagen degrading activity in small intestinal tissue. This indicates that the resin acids containing composition reduced inflammatory mechanisms, also in the absence of a microorganism.
       In view of the above comments, withdrawal of the two rejections based on lack of enablement and lack of written description is requested.

Office Response
17.      Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
    As mentioned above the claims are broad and the specification , while being enabling for a method of treating gastroenteritis caused by Clostridium perferingens, does not reasonably provide enablement for preventing  all types of clinical or sub-clinical gastroenteritis caused by other bacteria.. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
     Examples one and four do not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the inventions commensurate in scope with these claims. 
Guidance of the specification/ the existence of working examples: 
The given examples in the specification examples only mention in vitro inhibition of Clostridium perferingens, methane inhibition and toxin adsorption.  There does not appear to be any teaching preventing clinical or sub-clinical gastroenteritis regardless of the bacterial source. There is no teaching of prevention of clinical gastroenteritis  caused by Campylobacter species, Salmonella species, Listeria, Shigella and enterohemorrhagic E.coli  which are the most common causes of disease in humans in the United States. There is no description of preventing clinical parasitic gastroenteritis Clostridium perfringens. There is only a description of a single species of bacteria. There is no description of any genus of bacterial gastroenteritis,; and no description of viral or parasitic clinical gastroenteritis.   The instant specification fails to enable or even describe prevention of different types of clinical or subclinical gastroeneteritis. 
    It is unclear that one of skill in the art could follow these general guidelines and achieve a method for  preventing all bacterial  intestinal disorders, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 10%  (w/w) resin acids. 
      This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of  preventing  all bacterial  intestinal disorders, by preventing the collagen breaking activity of matrix metalloproteinases and/or collagen breakdown in the intestinal tissues of an animal or a human in need thereof, the method comprising administering to the animal or to the human a feed supplement or a food supplement, respectively, comprising a resin acid based composition comprising over 10%  (w/w)
resin acids. 
When a compound or composition claim is limited by a particular use, in this case a resin acid based composition preventing intestinal disorders; enablement of that claim should be evaluated base on that limitation. See in re Vaeck, 947 F. 2d 488, 495, 20 USPQ 2d 1438, 1444 (Fed Cir, 1991). In the instant case, the applicants’ invention is not enabled for the prevention, amelioration, or treatment of infectious diseases. And one skilled in the art will not be able to make/and or use the invention without undue experimentation.
Conclusion
18.      No claims are allowed.
19.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 17, 2021




/JANA A HINES/Primary Examiner, Art Unit 1645